STEINBERG, Associate Judge,
concurring:
I join in the excellent opinion of the Court. In view of the concurring opinion of Judge Farley, I write separately to point out that in the appellant’s hearing testimony of August 17, 1989, he included six items of information that were, indeed, “new”: (1) His assertion that his service separation examination listed no skin ailment because, although he then had a skin ailment, he did not claim one for fear that his discharge would be delayed (R. at 264); (2) his assertion that Dr. Champion had opined that the veteran’s skin condition was service connected (R. at 264); (3) his assertion that his arthritis is “the same” and that his psoriasis is “in remission” (R. at 265); (4) his assertion that he was laid off in 1967 (R. at 265); (5) his assertion that the involvement of his elbows and knees occurred “almost simultaneous[ly]” with his ear fungus (R. at 266); and (6) his assertion that he received outpatient treatment in service for dermatitis (R. at 269). None of these factual assertions is cumulative of anything previously in the record; they are, therefore, “new.”
In contrast, however, under the Colvin standard as set forth in the Court’s opinion at page 174, none of these assertions is “material” — either because they are not “relevant or probative” (in the case of items (3), (4), and (5)) or because they do not, “when viewed in the context of all the evidence, both new and old”, “create a reasonable possibility [of changing] the outcome” on the appellant’s claim for service connection of a chronic skin condition (in the case of items (1), (2), and (6)). Colvin v. Derwinski, 1 Vet.App. 171, 174 (1991).